Citation Nr: 1529956	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an initial compensable rating for a head injury, residual scar right parietal scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served in the Army from August 17, 1973, to January 19, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Board remanded the case for further development.

In July 2014, the RO issued a rating decision granting service connection for headaches, and in September 2014 the Veteran filed a timely notice of disagreement (NOD) with the initially assigned disability rating.  In April 2015, the RO issued a rating decision granting service connection for a head injury, residual scar right parietal scalp, and in May 2015 the Veteran filed a timely NOD with the initially assigned disability rating.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding the issues of entitlement to initial increased ratings for (i) a head injury, residual scar right parietal scalp, or (ii) headaches.  Because the September 2014 and May 2015 NODs placed these issues in appellate status, the matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, the Veteran submitted NODs to the RO's July 2014 rating decision, which granted service connection for headaches and assigned an initial noncompensable rating, and the RO's April 2015 rating decision, which granted service connection for a head injury, residual scar right parietal scalp, and assigned an initial noncompensable rating.  To date, no SOC has been furnished for these issues.  As the timely NODs placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

As to service connection for a lumbar spine disability, the Veteran and his wife report that he has experienced back pain since Advanced Individual Training (AIT) during active duty for training in November 1973.  See, e.g., Statement (April 2012).  Service treatment and personnel records confirm that the Veteran complained of low back pain during AIT in November 1973 and that he was treated with heat; there is no indication of an injury, diagnosis, or additional treatment.  See Service treatment record (November 2, 1973).  The Veteran denied recurrent back pain on separation from service in January 1974.

On April 3, 2001, the Veteran was involved in a work-related tractor trailer accident in Tennessee.  VA treatment records suggest that he filed a claim for workers' compensation in Tennessee; that he received rehabilitative therapy from a non-VA chiropractor in Arlington, Texas; and that he was treated by a workers' compensation physician.  See, e.g., VA treatment records (August 21, 2001).  The Veteran notes employment with two different agencies at the time of the April 2001 motor vehicle accident:  Swift Transportation, Phoenix, AZ, and Covenant Transportation, Dallas, TX.  See, e.g., Report of information (February 24, 2015).

In February 2014, the Board ordered that the AOJ request records related to the Veteran's 2001 workers' compensation claim from the appropriate agency and associate them with the claims file.  Upon remand, the RO requested such records from the Veteran, but not the appropriate agency(ies).  As such, remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Upon remand, the AOJ is to ask the Veteran to identify the state in which he filed his 2001 workers' compensation claim.

If the Veteran identifies the state in which he filed his claim, the AOJ should request records from that state's agency or department that handles Workers' Compensation claims.  If the Veteran does not identify the state in which he filed his claim, the AOJ must request records related to the Veteran's 2001 workers' compensation claim from (i) the Tennessee State Department of Labor and Workforce Development, Workers' Compensation Division; (ii) Texas Department of Insurance, Division of Workers' Compensation; and (iii) the Industrial Commission of Arizona, Claims Division as it appears the Veteran's claim would have been filed in one of these three states.

The Veteran has, on several occasions, reported that he cannot recall any information related to the private treatment associated with his workers' compensation claim.  See, e.g., Statement (April 14, 2015).  If the above-requested development identifies outstanding private treatment records related to the 2001 motor vehicle accident, the AOJ is to undertake additional development necessary to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a Statement of the Case (SOC) regarding the issues of entitlement to initial increased ratings for (i) a head injury, residual scar right parietal scalp, and (ii) headaches.  This is required unless these matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the NODs.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

2.  Ask the Veteran to identify the state in which he filed his 2001 workers' compensation claim.  Request records from that state's agency or department that handles Workers' Compensation claims.

3.  If the Veteran does not identify the state in which he filed his 2001 Workers' Compensation claim, the AOJ should request records related to the Veteran's 2001 workers' compensation claim from (i) the Tennessee State Department of Labor and Workforce Development, Workers' Compensation Division; (ii) the Texas Department of Insurance, Division of Workers' Compensation; and (iii)  the Industrial Commission of Arizona, Claims Division.

4.  If the above-requested development identifies outstanding private treatment records related to the 2001 motor vehicle accident, undertake additional development necessary to obtain such records.

5.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

